     Case 3:19-cv-00088-DHB-BKE Document 45 Filed 11/17/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  DUBLIN DIVISION



                                                     'k
JOHN MICELI,
                                                     *●
                                                     ■k
       Plaintiff,

       V.                                            ★             CV 319-088
                                                     k

                                                     ■k
CLIFFORD ALLEN CRAVEY,
                                                     k


       Defendant/Cross-Defendant,                    *
                                                     k

                  V .                                k

                                                     k

                                                     k
GOVERNMENT EMPLOYMENT INSURANCE
                                                     k
COMPANY,
                                                     k

       Cross-Claimant.                               ■k




                                              ORDER



                                                                                \\
       On November         16,    2020,   the parties             filed a            Joint   Stipulation

                                                //
of   Dismissal          Without    Prejudice              signed    by    Plaintiff          Miceli     and


Cross-Claimant           Government       Employment            Insurance       Company.          Upon due


consideration,           the Court finds that dismissal is appropriate under

                                                                    1
Federal      Rule of      Civil    Procedure         41(a) (1) .


       IT    IS     THEREFORE     ORDERED     that         any    and    all    claims       asserted    in

this   case       are DISMISSED WITHOUT PREJUDICE.                        The Clerk          is   directed


to   CLOSE    this      case     and   TERMINATE          all    motions       and    deadlines.        The


parties      shall      bear   their    own   costs.




- Because Defendant/Cross-Defendant Cravey has not filed a responsive pleading
in the case, the dismissal is effective as against him under Federal Rule of
Civil Procedure 41(a) (1} (A) (i) and 41(c) (1) .
   Case 3:19-cv-00088-DHB-BKE Document 45 Filed 11/17/20 Page 2 of 2



        ORDER ENTERED at Augusta, Georgia, this         day of November,

2020.


                                                                           V




                                        UNITED STATE2' DISTRICT JUDGE




                                    2
